EXHIBIT 10.15.01
AMENDMENT TO EDGE COMPUTING NETWORK SERVICE AND LICENSE AGREEMENT
This Amendment to Edge Computing Network Service and License Agreement
(“Amendment”) is entered into as of the later of the two signature dates below
(“Amendment Effective Date”). The Amendment relates to that certain Edge
Computing Network Service and License Agreement entered into as of March 1, 2007
(“Agreement”) between Microsoft Corporation, a Washington corporation, with its
principal place of business at One Microsoft Way, Redmond, Washington 98052-6399
(“Microsoft”), and Limelight Networks, Inc., a Delaware corporation with its
principal place of business at 2220 W. 14th Street, Tempe, Arizona 85281
(“Limelight”).
Background
Under the Agreement, Limelight agreed to license certain Limelight Software
(defined in the Agreement) to Microsoft.
Limelight has been involved in litigation (“Akamai Litigation”) in which a jury
verdict (which may hereafter be dismissed, reversed, remanded, vacated, or
otherwise determined to be of no cause or effect), has been rendered stating
that Limelight’s provision of CDN services to its customers (which CDN services
used Limelight Software) infringes certain patent claims of Akamai Technologies,
Inc. (U.S. patent number 6,108,703).
Limelight has created or is creating a new version of the Limelight Software
(“A2 Software”, described more fully in Exhibit A), which Limelight believes is
or will be non-infringing.
Microsoft contends that Limelight has a current, unperformed obligation under
Section 14(c) of the Agreement to, at Limelight’s expense, modify or replace the
Limelight Software to the extent that it has been held to infringe. Limelight
contends that it has no current, unperformed obligations to Microsoft under
Section 14(c).
To resolve this dispute, Microsoft and Limelight now wish to amend the Agreement
as set forth below, to provide for the implementation of the A2 Software within
Microsoft’s infrastructure. The parties recognize that this implementation will
be impeded if Limelight is unable to maintain its current workforce. As such,
Microsoft reaffirms its commitment under Section 21(h) of the Agreement for its
Global Foundation Services group not to solicit Limelight employees.
In consideration of the covenants and conditions in this Amendment, and for
other good and valuable consideration, the receipt and adequacy of which are
acknowledged, the parties agree as follows:
Amendment
The Agreement (as it may have been previously amended or modified from time to
time) is hereby further modified, effective as of the Amendment Effective Date,
as follows:

  1.   Delivery of A2 Software. Within [*] after the Amendment Effective Date,
Limelight will deliver to Microsoft a copy of the A2 Software. If the A2
Software has more features than the Limelight Software, then Microsoft is hereby
licensed to use the additional features to the same extent that it is licensed
to use the other features of the Limelight Software; and the A2 Software will be
deemed to be “Limelight Software” for all purposes under the Agreement.     2.  
A2 Project Plan and Additional Professional Services. Promptly following the
Amendment Effective Date, Limelight and Microsoft will meet to discuss, design,
and agree upon a project plan for implementation by Microsoft of the A2 Software
with and into Microsoft’s existing

      Amendment to Edge Computing Network Service and License Agreement —
Confidential   Page 1 of 4

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



      version of the Limelight Software and a project plan for achievement of
Infrastructure Independence (collectively, the “A2 Project Plan”). Neither
Microsoft’s nor Limelight’s agreement to the A2 Project Plan will be
unreasonably withheld. The A2 Project Plan will include, among other things, an
estimate of the Professional Services expected from Limelight to carry out the
A2 Project Plan, a timeline and milestones for carrying out the A2 Project Plan
(including a target date for achievement of Infrastructure Independence (the “II
Target Date”)), and the expected personnel, facilities, hardware resources, and
other customary project resources needed from Microsoft to carry out the A2
Project Plan. In the A2 Project Plan process, the parties will address whether
to seek Infrastructure Independence [*]. Microsoft shall elect, in writing,
whether to pursue Infrastructure Independence [*] (the “Microsoft Election”). If
the Microsoft Election is to pursue Infrastructure independence [*] using the
[*] then, unless otherwise mutually agreed in writing, the II Target Date will
be [*] after the date of Limelights receipt of the Microsoft Election, if,
however, the Microsoft Election is to pursue Infrastructure Independence [*],
then, unless otherwise mutually agreed in writing, the II Target Date will be
[*] after the date of Limelights receipt of the Microsoft Election.
Notwithstanding any Professional Services Fee End Date (defined in the
Agreement), if applicable, Limelight will provide such professional services as
may be necessary or appropriate, as reasonably determined by Microsoft, to
assist Microsoft with its implementation of the A2 Software in accordance with
the A2 Project Plan (the “A2 Professional Services”). Microsoft will pay for the
A2 Professional Services in accordance with Section 2(e) of the Agreement.    
3.   Traffic Commitment; Infrastructure Independence. As of the Amendment
Effective Date, the Traffic Commitment (defined in Section 6(c)(1) of the
Agreement, as amended) is [*] over the time period starting on the Traffic
Commitment Start Date (defined in the Agreement) and ending on the Traffic
Commitment End Date (defined in the Agreement). Notwithstanding anything in the
Agreement, or any prior amendment to the Agreement, to the contrary, if
Microsoft has materially complied with its responsibilities under the A2 Project
Plan and Infrastructure Independence has not been achieved by the II Target
Date, then the Traffic Commitment will be reduced by [*] of the then remaining
Traffic Commitment (i.e., by approximately [*], with the actual amount to be
calculated at the time the reduction would be made) for each [*] (in whole or in
part) thereafter until both: (a) Limelight has delivered the A2 Software to
Microsoft; and (b) Microsoft has achieved Infrastructure Independence, and such
reduction will reduce the backend of the Traffic Commitment. Unless otherwise
mutually agreed in writing during the A2 Project Plan, “Infrastructure
Independence” means the date on which the parties agree (with such agreement not
to be unreasonably withheld) that [*] and at [*] of the server equipment in each
of the Microsoft ECN edge nodes is [*], and performing at [*]. Infrastructure
Independence also includes the creation and delivery to Microsoft of written
documentation [*].     4.   Support. Notwithstanding anything in the Agreement
or any other amendment to the contrary, the period during which Limelight will
provide Tier I and Tier 2 Support Services under Section 2(c) of the Agreement
will be as follows: (a) Limelight will provide Tier 1 and Tier 2 Support
Services [*]; and (b) the end of the period during which Limelight will provide
Tier 1 and Tier 2 Support Services [*]. All such additional Support Services
under this Section 4 will be provided at [*].

      Amendment to Edge Computing Network Service and License Agreement —
Confidential   Page 2 of 4

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Except as specifically stated in this Amendment, all terms of the Agreement will
remain in effect; and for avoidance of doubt, nothing in this Amendment will be
construed to impair Microsoft’s rights or obligations under the Agreement. Time
is of the essence in Limelight’s performance of its obligations in Sections 1
and 2 of this Amendment. The parties have caused this Amendment to be executed
as of the Amendment Effective Date.

                      MICROSOFT CORPORATION       LIMELIGHT NETWORKS, INC.    
 
                   
By:
  /s/ Jeffrey Cohen
 
      By:   /s/ Jeff Lunsford
 
    Name:  JEFFREY COHEN       Name:  JEFF LUNSFORD     Title:  GENERAL MANAGER
      Title:  CEO     Date of Execution:  Oct 1, 2008       Date of Execution:
 10-01-08    

      Amendment to Edge Computing Network Service and License Agreement —
Confidential   Page 3 of 4

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit A — A2 Software Description
Software enhancements and configuration/implementation guidance, together
providing:

•   [*]   •   [*]   •   Modified logging function   •   [*]   •   Support for
operating A1, A21, or both A1 and A2 at the same time.   •   Note — additional
detail will be set forth in the A2 Project Plan.

      Amendment to Edge Computing Network Service and License Agreement —
Confidential   Page 4 of 4

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 